DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/02/2020 is acknowledged.  Claims 1, 2, 7 and 8 have been amended.

Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Regarding claims 1-8, the amendments have overcome the previous rejection based on the embodiment in Fig. 4A of Kikuchi.  However, the amendments of the claims 1-8 have not overcome the prior art Kikuchi.  For example, Sample 1 in Example 1, described in [0098] and Figs. 2 & 13A of Kikuchi, discloses all the limitations of the claims either singly or in combination with other prior art.  Please see below for more details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 2016/0021718 A1).
Regarding claim 1, Kikuchi teaches a light-emitting device (display device of Sample 1 in Example 1 which includes the display unit 1A in Fig. 2 of Kikuchi and described in [0098] of Kikuchi) comprising 
a light emitting unit (the blue light emitting device of the blue pixel 2B in Sample 1 and Fig. 2) comprising 
a reflecting layer (first electrode 12, as described in [0072] of Kikuchi), 
a semi-transparent reflecting layer (second electrode layer 15 is semi-transparent reflecting layer, as described in [0077] of Kikuchi), and 
an organic layer (organic layer 14) between the reflecting layer and the semi-transparent reflecting layer, the organic layer comprising a light-emitting layer (14CB, as described in [0060] of Kikuchi), 
wherein a light distribution of light (angular dependence of luminance shown in Fig. 13A of Kikuchi) from the light-emitting unit has a higher luminous intensity in a first direction (direction of the viewing angle around the peak of luminance plot at 450nm shown in Fig. 13A of Kikuchi, this direction is at +5° viewing angle) compared to a reference direction (direction of 0° viewing angle), the reference direction being along a thickness direction of the light-emitting layer from the organic layer to the semi-transparent reflecting layer (0° viewing angle is when the emitting light coming out of the light emitting layer in perpendicular direction to the plane of the display device. This direction is shown as the arrow LB in Fig. 2 of Kikuchi), and the first direction being different from the reference direction (as defined above).  
Regarding claim 3, Kikuchi teaches all the limitations of the light-emitting device according to claim 1, and also teaches wherein the first direction inclines by an angle equal to or greater than 5 degrees and equal to or less than 60 degrees from the reference direction (as taught in claim 1 above, and shown in Fig. 13A of Kikuchi).  
Regarding claim 4, Kikuchi teaches all the limitations of the light-emitting device according to claim 1, and also teaches wherein the light distribution has a maximum value in the first direction (as shown in Fig. 13A of Kikuchi).  
Regarding claim 5, Kikuchi teaches all the limitations of the light-emitting device according to claim 1, and also teaches wherein the light distribution has a higher luminous intensity compared to the reference direction in a second direction (direction of  -5° viewing angle) on an opposite side of the first direction with respect to the reference direction.
  
Regarding claim 7, Kikuchi teaches a light-emitting device (display device of Sample 1 in Example 1 which includes the display unit 1A in Fig. 2 of Kikuchi and described in [0098] of Kikuchi) comprising 
a plurality of light-emitting units (devices 10R/10G/10B in subpixels 2R/2G/2B in Fig. 2), each light-emitting unit comprising 
a reflecting layer (first electrode 12, as described in [0072]), 
a semi-transparent reflecting layer (second electrode layer 15 is semi-transparent reflecting layer, as described in [0077] of Kikuchi), and 
an organic layer (organic layer 14 in Fig. 2) between the reflecting layer and the semi-transparent layer, the organic layer comprising a light-emitting layer (14CR,14CG, 14CB, as described in [0060] of Kikuchi), 
wherein a light distribution of light (angular dependence of luminance shown in Fig. 13A of Kikuchi) from at least one light-emitting unit (luminance plot at 450nm shown in Fig. 13A of Kikuchi is the light emitted from the device 10B) out of the plurality of light-emitting units has a higher luminous intensity in a first direction (direction of the viewing angle at the peak of luminance plot at 450nm shown in Fig. 13A of Kikuchi; this direction is at +5° viewing angle) compared to a reference direction (direction of 0° viewing angle), the reference direction being along a thickness direction of the light-emitting layer from the organic layer to the semi-transparent reflecting layer (0° viewing angle is when the emitting light coming out of the light emitting layer in perpendicular direction to the plane of the display device. This direction is shown as the arrow LB in Fig. 2 of Kikuchi), and the first direction being different from the reference direction, and wherein the plurality of light-emitting units emit light of different emission colors (as defined above).  
Regarding claim 8, Kikuchi teaches all the limitations of the light-emitting device according to claim 7, and also teaches wherein a light distribution (it is implicit that a display device has many blue/red/green subpixels as shown in Fig. 2.  The luminance from the blue light emitting devices 10B of the subpixels 2B are shown in Fig. 13A of Kikuchi.) of light from two or more light-emitting units out of the plurality of light-emitting units has the higher luminous intensity in the first direction compared to the reference direction (as shown in Fig. 13A, all the blue subpixels have the same peak in luminance in the direction of +5° viewing angle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied in claim 1 above, and further in view of Yamada et al. (US 2006/0175966 A1) (hereinafter referred to as Yamada).
Regarding claim 2, Kikuchi teaches all the limitations of the light-emitting device according to claim 1, and further comprising k layers (there are multiple layers 14A-14E in Fig. 2 of Kikuchi) from a first layer to a k-th layer (k is an integer that is equal to or greater than 2) between the semi-transparent reflecting layer and the reflecting layer, 
But Kikuchi is silent as in teaching that wherein a value M defined by Formula (1) below is equal to or greater than m - 1/8 and equal to or less than m + 1/8 (m is an integer that is equal to or greater than 1): 
[Formula 1]
  
    PNG
    media_image1.png
    58
    494
    media_image1.png
    Greyscale
 
: peak wavelength of light from the light-emitting unit 4 DOCS 122229-063US1 3523725.1Attorney Docket No. 122229-063US 1 
di: thickness of i-th layer (1 i k) 
ni: refractive index of i-th layer (1 i k) 
no: refractive index of medium propagated by light from the light-emitting layer 
o: angle between the reference direction and a direction at which the light distribution has a maximum value 
S: phase shift amount of the semi-transparent reflecting layer 
R: phase shift amount of the reflecting layer.  
Yamada teaches an organic LED structure (Fig. 4 of Yamada).  The organic structure includes an organic layer (13) sandwiched between a semi-transparent reflecting layer (14 in Fig. 4) and a reflecting layer (12).  The semi-transparent reflecting layer and the reflecting layer form a resonant structure.  The optical thickness of the cavity must be so that the phase shift                         
                            
                                
                                    2
                                    L
                                
                                
                                    λ
                                
                            
                            +
                            Φ
                            /
                            2
                            π
                        
                     is an integer number, where                         
                            L
                        
                     is the optical path length, and                         
                            Φ
                        
                     is the phase shift at the reflecting surfaces, and λ is the peak wavelength of the emitted light (see [0059] of Yamada).  The optical path length is                         
                            L
                            =
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        k
                                    
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                        
                     is the refractive index and                         
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                        
                     is the thickness of the ith layer in the resonant structure (see [0060] of Yamada).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the layers in the resonator structure of Kikuchi so that the phase shift is a integer number, as disclosed by Yamada, in order to obtain a maximum light output for the device (as discussed in [0059]-[0060] of Yamada).
As incorporated, since the first direction is 0 with respect to the normal direction (as defined in claim 1 above),                         
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                            =
                            0
                        
                    .  And the phase shift satisfies the condition set by the Formula 1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, as applied in claim 1 above, and further in view of Kobayashi (US 2011/0148944 A1).
Regarding claim 6, Kikuchi teaches all the limitations of the light-emitting device according to claim 1, and further comprising a plurality of the light-emitting units (it is implicit that a display device has many blue/red/green subpixels as shown in Fig. 2). 
But Kikuchi is silent as in teaching that the light-emitting device further comprises: a plurality of light-transmitting units, and wherein the plurality of light-emitting units comprise a first light-emitting unit and a second light-emitting unit that is adjacent to the first light-emitting unit, and wherein the plurality of light-transmitting units comprise a first light-transmitting unit between the first light-emitting unit and the second light-emitting unit.  
Kobayashi teaches a light-emitting device (organic EL device 91 in Fig. 1 with the pixel arrangement in Fig. 2A of Kobayashi).  Between two adjacent pixels (41 and 42 in Fig. 3B) a light-transmitting unit (43) is positioned to allow external light (7 in Fig. 1 of Kobayashi) to pass through.  This configuration allows the display device to be transparent (as described in [0005] of Kobayashi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a plurality of light-transmitting units as disclosed in Kobayashi in order to allow the display device to be transparent.  This enables the display device to be used on a great variety of surfaces such as glass windows or glass walls. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822